Citation Nr: 0102628	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-20 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1940 to September 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from a May 1999 rating decision of the Department of 
Veterans Affairs (VA) Reno Regional Office (RO) which denied 
a rating of his left knee disability, to include incised 
wound and postoperative chrondectomy scars, greater than 10 
percent disabling.  

In November 1999, he waived in writing his scheduled personal 
hearing at the RO.  See 38 C.F.R. § 20.700 (2000).  In 
September 1998, the veteran filed a statement in support of a 
claim of service connection for disabilities of the middle 
finger of the left hand and little finger of the right hand.  
These matters have not yet been adjudicated, and are 
accordingly referred back to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).


FINDING OF FACT

The veteran's left knee wound residuals consist of no more 
than subjective complaints of pain and well-healed scars, 
following semilunar cartilage removal.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left knee disability, to include residuals 
of an incised wound and post-operative chrondectomy scars, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71a, 4.73, Diagnostic Codes 5259, 5314 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran served in combat in the Pacific during World War 
II.  Service medical records indicate that in July 1944, 
while on patrol on Guam, he was wounded in action by an enemy 
soldier wielding a "saber."  The laceration wound above the 
left knee was sutured in July 1944, following the initial 
injury.  Thereafter, some quadriceps atrophy was noted, but 
otherwise, the left knee joint was normal.  In August 1944, 
he regained the use of his left quadriceps.  In May 1945, he 
complained of painful locking of the left knee.  In June 
1945, he underwent a chrondectomy, and service medical 
records note occasional swelling.  A July 1945 report of 
medical survey recommended separation from service due to the 
injury.  According to that report, he was walking with a 
limp.  The report described a 31/2-inch "well healed and 
firm"scar on the anterior lateral surface of the left knee.  
The report described the left knee as unstable and the 
quadriceps as atrophic.  In September 1945, he was discharged 
from service as a result of the injury.

In a September 1945 application for VA disability 
compensation, the veteran described the injury as causing 
severe left knee swelling and left knee pain with prolonged 
walking or standing.  He stated that the left knee locked 
frequently and slipped out of joint easily.  He also asserted 
that he was unable to do any heavy lifting or exercise, and 
stated that his left leg was weak.

A March 1948 VA medical examination reported a 2 x 1/2-inch 
scar on the anterior lateral surface of the thigh directly 
above the knee with no depression or tenderness, and no 
interference with function.  Further, the examination report 
indicated an additional 21/2-inch scar on the lateral surface 
of the knee resulting from a cartilage removal operation.  
The examiner determined that there was no locking of the left 
knee pursuant to information provided by the veteran, and it 
was stated that there was no limitation of motion, crepitus, 
ankylosis, or swelling of the left knee joint.

By April 1948 rating decision, he was granted service 
connection and assigned an evaluation of 30 percent under 
Diagnostic Code 5314 for a left knee incised wound and 
postoperative chrondectomy scars from September 6, 1945 to 
February 29, 1948; a 10 percent evaluation was assigned 
thereafter.  

In September 1998, he requested an increased evaluation for 
his "service-connected thigh muscle" under Diagnostic Code 
5314.

During a January 1999 VA medical examination, the veteran 
stated he had no pain in the left knee other than after 
walking one-third of a mile.  According to him, the pain 
dissipated after a short break.  Such pain occurs 
approximately three times per month.  He denied weakness, 
stiffness, swelling, heat or redness, instability or 
arthritis.  Also, he denied locking, fatigability, or lack of 
endurance, and indicated he was not taking any medication or 
using crutches, a brace or corrective shoes.

The VA examiner described the veteran as ambulatory without 
assistance.  His gait was described as steady, and he was 
reported able to toe-heel walk, squat without difficulty, and 
the left knee joint was nontender to palpation.  The scar on 
the left knee was described as well healed and nontender.  
Also, there was no edema, effusion, instability, weakness, 
tenderness, heat, redness, abnormal movement or guarding of 
movement.  Left knee flexion and extension were to 140 and 0 
degrees respectively, within the normal range and pain free.  
A weight-bearing, left knee X-ray study indicated a left knee 
spur with small soft tissue calcification, but there was no 
evidence of effusion to suggest a loose body and no finding 
of arthritis.  

II. Analysis

In reaching its decision, the Board has considered that 
Congress recently passed the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
modifying the adjudication of all pending claims.  In this 
case, the Board finds that the veteran is not prejudiced by 
its consideration of his claim pursuant to this new 
legislation insofar as VA has already met all obligations to 
the veteran under that statute.  He has had a recent, 
comprehensive VA medical examination that describes the 
condition of his knee in detail, the RO has obtained service 
medical records relevant to his in-service injury, and the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal.  In view 
of the foregoing, the Board finds the veteran will not be 
prejudiced by its actions and that a remand for further 
adjudication by the RO would only serve to further delay 
resolution of this claim. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2 (2000), which require the evaluation of the complete 
medical history of the veteran's condition.  

Currently, he is in receipt of a 10 percent rating under 
38 C.F.R. § 4.73, Code 5314 pertaining to impairment of 
muscle group XIV.  The Board notes that, while service 
medical records describe the left quadriceps as atrophic, 
otherwise, both service and post-service medical records are 
consistent in discussing impairment and/or complaints 
centered on the left knee as opposed to any muscle group.  As 
reflected in the service medical records, his left knee was 
incised subsequent to which the lateral semilunar cartilage 
was removed.  He has since complained of occasional swelling, 
and a past history of some locking, and pain.

The medical records and the veteran's subjective complaints 
are consistent with an incised wound resulting in the removal 
of cartilage absent direct muscle involvement.  The RO rated 
the residuals of the left knee injury as analogous to Code 
5314, which pertains to muscle group XIV.  38 C.F.R. § 4.73.  
As the disability now involves the left knee, not muscle 
group XIV, the Board believes that it may properly be rated 
under Code 5259 for symptomatic removal of the left knee 
semilunar cartilage.  38 C.F.R. § 4.71a.  The functions 
affected, the anatomical localization, and the symptomatology 
involve the knee, not muscle group XIV.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992) (in selecting a 
diagnostic code the Board must explain any inconsistencies 
with previously applied diagnostic codes).  

The Board finds that, based on the left knee symptoms set 
forth above (occasional pain on walking and a history of left 
knee semilunar cartilage removal), Code 5259, rather that 
Code 5314, is the most appropriate diagnostic code for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Butts v. Brown, 5 Vet. 
App. 532, 538-39 (1993) (en banc) (assignment of a particular 
diagnostic code is entirely dependent on the facts of a 
particular case).  Here, the veteran is not prejudiced by the 
change in diagnostic code classification as an evaluation 
under Code 5259 provides a rating of 10 percent which is 
equivalent to his current disability rating.  Yet, an 
evaluation of 10 percent is the maximum evaluation available 
under Code 5259. 

In reaching its decision, the Board looked at other 
musculoskeletal codes.  According to the January 1999 VA 
medical examination, his left knee flexion and extension were 
from 0 to 140 degrees, within the normal range.  (See 
38 C.F.R. § 4.71a and Plate II.)  Thus, 38 C.F.R. § 4.71a, 
Codes 5260 and 5261 (2000) dealing with limitation of motion 
do not apply.  Also, there is no clinical evidence of 
arthritis.  Consequently, 38 C.F.R. § 4.71a, Codes 5003 and 
5010 (2000) are inapplicable.  Also, Code 5257 does not apply 
as competent and probative evidence shows no objective 
manifestation of recurrent subluxation or lateral 
instability.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  A little-used part of the musculoskeletal system may 
be expected to show evidence of disuse, through atrophy, for 
example.  38 C.F.R. § 4.40 (2000).  The provisions of 
38 C.F.R. § 4.45 and 4.59 (2000) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  Id.

The Board recognizes that in DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that where a rating is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, 
where a diagnostic code is not predicated on a limited range 
of motion alone, the provisions of 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain, do not apply.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).  In this case, there is no 
limitation of the veteran's left knee range of motion.  Thus, 
DeLuca does not apply, and the question of pain and 
functional loss need not be addressed.  As the veteran's 
scars are asymptomatic, an increased or separate evaluation 
is not warranted under 38 C.F.R. § 4.118.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  

The veteran is entitled to be rated under the diagnostic code 
which allows the highest possible evaluation for the clinical 
findings shown on objective examination.  See Schafrath, 
supra.  However, pursuant to the foregoing, no other 
diagnostic code would provide an evaluation greater than 10 
percent.  Moreover, competent medical evidence has shown that 
no other functional impairment such as neurologic disability 
is involved.  See Esteban, supra.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is warranted. 38 C.F.R. 
3.321(b)(1) (2000).  However, there is no evidence to show 
marked interference with employment or frequent periods of 
hospitalization due to his service-connected disability and 
he has made no assertions to that effect. Thus, 
extraschedular rating is unwarranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996)


ORDER

An evaluation in excess of 10 percent for service-connected 
left knee disability is denied.


		
J.F. Gough
	Member, Board of Veterans' Appeals

 


